Pee Curiam.
This is an appeal from an order of the superior court of Snohomish county overruling the appellants’ demurrer to respondents’ complaint. Motion is made by respondents in this court to dismiss the appeal, upon the ground that the order is not an appealable order. The question raised by this motion was passed upon by this court in the case of Parker v. Superior Court of Snohomish County, 25 Wash. 544 (66 Pac. 154), wherein the appellant in this case sought by writ of prohibition to restrain the lower court from proceeding in that case. The opinion was filed July 16, 1901. On the authority of that case, the motion is sustained, and appeal dismissed.